

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL TO
THE TRANSFEROR, REASONABLY SATISFACTORY TO THE MAKERS AS TO FORM, SUBSTANCE AND
OPINING COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS PURSUANT TO AND IN
COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS.


SUBORDINATED
UNSECURED PROMISSORY NOTE


Initial Principal Amount: $25,941,051
Date: December 23, 2010
 
For value received, by execution and delivery of this Subordinated Unsecured
Promissory Note (as amended, restated, supplemented or otherwise modified from
time to time, this “Note”), Ambrent Investments S.à r.l., a company organized
under the laws of Luxembourg (the “Borrower”), hereby promises to pay to Sachiko
Kuno Revocable Trust Under Trust Agreement dated December 20, 2002, (the
“Lender”), the principal sum of Twenty-Five Million, Nine Hundred Forty-One
Thousand, Fifty-One ($25,941,051) Dollars ($) plus the aggregate principal
amount of all PIK Interest (as defined below), together with interest accruing
thereon from the date hereof (or the date of incurrence of such PIK Interest) at
the Interest Rate (as defined below) applicable from time to time as set forth
herein, as provided hereunder upon the following terms and conditions:
 
1.           Background.  This Note is being issued by the Borrower to the
Lender pursuant to the Stock Purchase Agreement, dated as of December 23, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Stock Purchase Agreement”), by and among the Lender and Ryuji Ueno Revocable
Trust Under Trust Agreement dated December 20, 2002 (collectively with the
Lender, the “Shareholders”), Dr. Ryuji Ueno, an individual (“Ueno”), and Dr.
Sachiko Kuno, an individual (“Kuno” and collectively with Ueno, the “Principals”
and together with the Shareholders, each a “Seller” and collectively, the
“Sellers”), Sucampo Pharmaceuticals, Inc., a Delaware corporation (“Parent”),
and the Borrower, pursuant to which the Borrower purchased from the Shareholders
all of the issued and outstanding shares (collectively, the “Shares”) of the
capital stock of Sucampo AG, a company organized under the laws of Switzerland,
to evidence the obligation of the Borrower to pay to the Lender a portion of the
Purchase Price being paid by the Borrower to the Lender for the Shares under the
Stock Purchase Agreement.  Any capitalized terms used but not defined in this
Note have the respective meanings set forth in the Stock Purchase Agreement.
 
2.           Payments of Principal and Interest.
 
(a)           (i)           Except as set forth in Subsection 2(b) or Section 3
below, during the period commencing on the date hereof and ending on December 1,
2017 (the “Maturity Date”), Borrower shall pay to the Lender, installments of
principal, together with accrued and unpaid interest at the Interest Rate
thereon under this Note with respect to each such annual or semi-annual period,
as applicable, as set forth on the payment schedule attached hereto as Schedule
A (as the same shall be amended to reflect periodic changes in the Interest
Rate); provided, however, notwithstanding the foregoing, all accrued and unpaid
interest for the period commencing on the date hereof and ending on December 1,
2012 (“PIK Interest”) shall not be paid in cash and shall instead be added to
the principal balance of this Note on December 1, 2011 and December 1, 2012,
respectively, and shall, thereafter, constitute additional principal amounts for
all purposes hereunder.

 
-1-

--------------------------------------------------------------------------------

 
 
(ii)           The original principal balance, together with any PIK Interest
incurred and outstanding from time to time under this Note, shall bear interest
at the Interest Rate, as in effect from time to time.
 
(iii)          “Interest Rate” shall mean the per annum rate of interest
determined on the basis of the sum of: (1) the rate for deposits in United
States Dollars at the time of determination for a period equal to the Interest
Period (as defined below), commencing on the first day of the relevant Interest
Period, appearing on any mutually acceptable publicly available service
(including, publicly available websites) for displaying eurodollar rates as may
be reasonably selected by the Borrower as of 8:00 a.m. (California time) (or as
soon thereafter as practical), two (2) Business Days prior to such date (the
“LIBOR Rate”), plus (2) a margin equal to 4.00%.  “Interest Period” means, a
period of six (6) months, commencing on December 1 and June 1 of each year,
provided that the first Interest Period shall commence on the effective date of
this Note and end on May 31, 2011.  Upon each resetting of the Interest Rate in
accordance with this provision, the interest payment amounts under this Note
over the remaining period of this Note shall be recalculated in accordance with
this Section 2(a)(iii) and the Borrower and the Lender shall prepare a revised
version of the payment schedule attached hereto as Schedule A stating the
outstanding principal, revised accrued interest and revised payment amounts
under this Note, giving effect to such changes, which shall be attached to this
Note and supersede and replace the Schedule A to this Note theretofore in
effect.
 
(iv)          The outstanding principal balance of the Note, together with any
accrued and unpaid interest thereon, shall be due and payable in full on the
Maturity Date.
 
(v)           Each payment shall be made in cash by wire transfer of immediately
available funds to the Lender’s account, as designated in writing by the Lender
to the Borrower.
 
(b)           Notwithstanding anything to the contrary in Section 2(a), Borrower
shall not be in default hereunder if it fails to make any payment(s) of
principal or accrued and unpaid interest on this Note pursuant to the provisions
of any Subordination Agreement (as defined below), and such unpaid interest
shall accrue interest at the Interest Rate from the date each such payment was
originally due and until actually paid, and the original amount(s) together with
such accrued interest thereon shall be paid by the Borrower upon resumption of
payments by the Borrower of interest and other amounts due under this Note in
accordance with any such Subordination Agreement.  Upon any resumption of
payments by the Borrower of interest and other amounts due under this Note in
accordance with the Subordination Agreements, the interest payment amounts under
this Note over the remaining period of this Note shall be recalculated in
accordance with this Section 2(b) and the Borrower and the Lender shall prepare
a revised version of the payment schedule attached hereto as Schedule A stating
the outstanding principal, revised accrued interest and revised payment amounts
under this Note, giving effect to such changes, which shall be attached to this
Note and supersede and replace the Schedule A to this Note theretofore in
effect.

 
-2-

--------------------------------------------------------------------------------

 
 
3.           Set-Off under Stock Purchase Agreement.
 
(a)           Notwithstanding anything to the contrary in Section 2, if, while
there is any outstanding principal, accrued and unpaid interest due under this
Note, Borrower elects, pursuant to delivery of a Set-Off Notice pursuant to
Section 8.7 of the Stock Purchase Agreement (a “Set-Off Election”), to set-off
against any amounts owed under the Note, any amounts payable to the Purchaser
Indemnified Parties for any Damages for which the Purchaser Indemnified Parties
is entitled to indemnification pursuant to Article VIII of the Stock Purchase
Agreement, the outstanding principal and accrued and unpaid interest owing to
the Lender under this Note shall be reduced by 50% of such set-off amount stated
in the Set-Off Notice (“Set-Off Amount”), with such Set-Off Amount allocated
first, against accrued and unpaid interest under this Note (as adjusted by this
provision) and second against outstanding principal under this Note, the Set-Off
Amount so applied to the Note’s balance shall be deemed to have been paid and
satisfied in full, and the Borrower and the Lender shall prepare a revised
version of the payment schedule attached hereto as Schedule A stating the
revised outstanding principal, revised accrued interest and revised payment
amounts under this Note, giving effect to such set-off effective as of the
issuance date of this Note (including further reduction of (x) accrued and
unpaid interest outstanding hereunder (which shall be recalculated retroactively
to the original issuance date of this Note taking into account the reduction of
the original principal amount effected by the Set-Off Amount as if it had been
made on such original issuance date) and (y) the outstanding principal amount
under this Note by the amount of interest paid as of the Set-Off Date in excess
of the amount that would have accrued had this Note been originally issued in
such reduced principal amount (i.e., all overpayments of interest due to the
reduction of the underlying principal balance shall be deemed to have been
payments of principal and Schedule A shall be revised to take such deemed
principal payments into account when recalculating the revised principal balance
and accrued and unpaid interest), which shall be attached to this Note and
supersede and replace the Schedule A to this Note theretofore in effect.
 
(b)           Notwithstanding the foregoing Section 3(a) or anything else to the
contrary herein, if a dispute exists with respect to any Set-Off Election exists
and is pending resolution under Section 8.7 of the Stock Purchase Agreement (a
“Set-Off Dispute”), until such time as such Set-Off Dispute has been finally
resolved in accordance with such dispute resolution provisions, (1) no revisions
shall be made to Schedule A, and (2) any scheduled payments of principal due to
the Lender hereunder shall reduced by the portion of the Set-Off Amount in
dispute, which disputed portion of the Set-Off Amount (the “Disputed Amount”)
shall instead be paid by the Borrower on the relevant payment date (the “Interim
Payment Date”) into an escrow account maintained at an institution mutually
acceptable to the Borrower and the Lender pursuant to an escrow agreement in
form and substance mutually acceptable to the parties under which all interest
or other earnings (if any) on the Disputed Amount shall be allocated and
remitted to the parties in proportion to the portion of the escrowed principal
allocated to the parties in accordance with the resolution of the Set-Off
Dispute.  Upon the resolution of the related dispute pursuant to Section 8.7 of
the Stock Purchase Agreement (the “Determination”), (i) any amount determined
therein to be set-off under this Note shall thereafter constitute the Set-Off
Amount with respect to the related Set-Off Election for all purposes hereunder,
and (ii) the Disputed Amount (together with any interest or earnings thereon)
shall be disbursed from escrow and paid to the Lender and/or the Borrower in
accordance with the Determination. To the extent that the Determination directs
the disbursement from escrow account of all or any portion the Disputed Amount
to the Lender then, to the extent the interest or other earnings earned on such
portion of the Disputed Amount disbursed to the Lender from the escrow account
is less than the amount of interest that would have accrued thereon at the
Interest Rate during the period commencing on the Interim Payment Date and
terminating on (but not including) such disbursement date, the Borrower shall
pay to the Lender an amount in cash equal to such accrued and unpaid interest to
the Lender concurrently with such disbursement from the escrow account. Upon the
Determination being made, the Borrower and the Lender shall prepare a revised
version of the payment schedule attached hereto as Schedule A stating the
outstanding principal, revised accrued interest and revised payment amounts
under this Note, giving effect to such changes in the manner provided in Section
3(a), which shall be attached to this Note and supersede and replace the
Schedule A to this Note theretofore in effect.

 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary in Section 2, if, while
there is any outstanding principal, accrued and unpaid interest due under this
Note, if a Shortfall is determined to exist pursuant to Section 2.4 of the Stock
Purchase Agreement, then, automatically, and without either party being required
to issue any notice to the other or take any other action, the outstanding
principal and accrued and unpaid interest owing to the Lender under this Note
shall be reduced by 50% of the amount of such Shortfall (the “Shortfall
Amount”), with such Shortfall Amount allocated first, against accrued and unpaid
interest under this Note (as adjusted by this provision) and second against
outstanding principal under this Note, the Shortfall Amount so applied to the
Note’s balance shall be deemed to have been paid and satisfied in full, and the
Borrower and the Lender shall prepare a revised version of the payment schedule
attached hereto as Schedule A stating the revised outstanding principal, revised
accrued interest and revised payment amounts under this Note, giving effect to
such reduction effective as of the issuance date of this Note (including further
reduction of (x) accrued and unpaid interest outstanding as of the Shortfall
Effective Date (which shall be recalculated retroactively to the issuance date
of this Note taking into account the reduction of the original principal amount
effected by the Shortfall Amount) and (y) the outstanding principal amount under
this Note by the amount of interest paid as of the Shortfall Date in excess of
the amount that would have accrued had this Note been originally issued in such
reduced principal amount (i.e., all overpayments of interest due to the
reduction of the underlying principal balance shall be deemed to have been
payments of principal and Schedule A shall be revised to take such deemed
principal payments into account when recalculating the revised principal balance
and accrued and unpaid interest), which shall be attached to this Note and
supersede and replace the Schedule A to this Note theretofore in effect.
 
(d)           Except as expressly set forth in this Section 3, in no event shall
the Borrower be entitled to set-off or otherwise credit towards amounts
outstanding under this Note any amounts due to it by the Lender under the Stock
Purchase Agreement or otherwise.
 
(e)           Notwithstanding anything to the contrary herein, Borrower shall
not be in default hereunder if it fails to make any payment(s) of principal or
accrued and unpaid interest on this Note on a scheduled payment date due to the
operation of Section 3(b); provided that that the Borrower complies with such
section.
 
4.           Subordination.
 
(a)           Anything in this Note or the Stock Purchase Agreement to the
contrary notwithstanding, all amounts owing to the holder of this Note under
this Note, including, without limitation, principal (including all PIK Interest)
and interest (the “Subordinated Debt”), shall be subordinate and junior in right
of payment to all Senior Debt to the extent set forth in this Section 4 and in
any subordination agreement entered into at any time with the provider or
holders of any Senior Debt.

 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything herein to the contrary, the Lenders
agree, upon Borrower’s request, to enter into one or more subordination
agreements with the providers of any Senior Debt, containing such customary
terms and provisions as such providers of Senior Debt shall require (each, a
“Subordination Agreement”).
 
(c)           “Senior Debt” shall mean and include all obligations (whether now
outstanding or hereafter incurred) for the payment of which the Borrower or
Parent is responsible or liable as obligor, guarantor or otherwise, however such
obligations are structured, accrue or are designated (e.g., senior debt,
subordinated debt, second-lien debt, mezzanine debt, or otherwise) (including
any interest accruing subsequent to the commencement of any bankruptcy or other
proceeding under any Insolvency Law (as defined below) whether or not the claims
of holders of such payment obligations for such interest are allowed in any such
proceeding) in respect of any payment obligations under any related note(s),
agreements, security documents and/or other undertakings, or in connection with
any refinancing of all or any portion thereof.
 
5.           Prepayment.
 
(a)           Voluntary Prepayments:  The Borrower may make pre-payments of the
outstanding principal and accrued and unpaid interest due from the Borrower to
the Lender under this Note solely in cash by wire transfer of immediately
available funds, without premium or penalty, in full or in part, at any time,
each of which shall be deemed first a payment of accrued and unpaid interest
under this Note and second a payment of outstanding principal under this Note.
Upon any such prepayment the Borrower and the Lender shall prepare a revised
version of the payment schedule attached hereto as Schedule A stating the
revised payment amounts under this Note, giving effect to such prepayment, which
shall be attached to this Note and supersede and replace the Schedule A to this
Note theretofore in effect.
 
(b)           Mandatory Prepayments:  All amounts then outstanding hereunder
shall be due and payable within five Business Days following the closing of any
acquisition by an unaffiliated third party in an all cash acquisition of all of
the issued and outstanding shares of capital stock of Parent (the “Cash
Acquisition Prepayment”).  In addition, at any time when Lender holds (directly
and/or indirectly, of record and beneficially) less than 50% of Parent’s issued
and outstanding voting shares of capital stock (determined on a fully diluted
basis), if a transaction (or series of related transactions) (the “Change of
Control Transaction”) occurs that (i) results in an unaffiliated third party
acquiring a majority of Parent’s then issued and outstanding voting shares of
capital stock (determined on a fully diluted basis) and (ii) includes any cash
consideration to the holders of Parent’s voting shares of capital stock, then
the outstanding principal and accrued and unpaid interest due from the Borrower
to the Lender at the time of the closing of such Change of Control Transaction
under this Note shall become due and payable within five Business Days following
the closing of such Change of Control Transaction in an amount (the “Change of
Control Prepayment”) equal to the result determined by multiplying (x) the
aggregate amount of outstanding principal and accrued and unpaid interest under
this Note as of the closing date of the Change of Control Transaction by (y) the
percentage determined by dividing (A) the total cash portion of the
consideration received by all holders of Parent’s voting shares of capital stock
in the Change of Control Transaction by (B) the total consideration received by
such holders in the Change of Control Transaction; provided that in no event
shall the Change of Control Prepayment exceed the aggregate outstanding amount
of principal and accrued and unpaid interest under this Note at such time of
determination.  Any Cash Acquisition Prepayment or Change of Control Prepayment
shall be payable in cash by wire transfer of immediately available funds,
without premium or penalty, in full or in part, at any time, each of which shall
be deemed first a payment of accrued and unpaid interest under this Note and
second a payment of outstanding principal under this Note. Upon the making of
any Change of Control Prepayment that does not satisfy all amounts outstanding
under this Note, the Borrower and the Lender shall prepare a revised version of
the payment schedule attached hereto as Schedule A stating the revised payment
amounts under this Note, giving effect to such Change of Control Prepayment,
which shall be attached to this Note and supersede and replace the Schedule A to
this Note theretofore in effect.

 
-5-

--------------------------------------------------------------------------------

 
 
6.           Events of Default; Acceleration.  Any of the following, without
duplication, will constitute an "Event of Default" under this Note: (a) the
Borrower’s failure to pay any portion of the outstanding principal and/or
accrued and unpaid interest under this Note within ten (10) days after the same
becomes due and payable; (b) the Borrower’s material breach of any
material  provision of this Note, which breach is not remedied within twenty
(20) Business Days after written notice thereof by the Lender to the Borrower;
(c) a custodian, trustee, receiver, agent or similar official being appointed
for the Borrower or any material part of its properties; (d) the Borrower admits
in writing its inability to pay its debts as they become due and/or commences a
case under the U.S. Bankruptcy Code, an assignment for the benefit of creditors
proceeding or a proceeding under any other state or federal insolvency law
(collectively, “Insolvency Laws”); (e) a case or proceeding is commenced against
the Borrower under any Insolvency Law and such case or proceeding is not stayed
or dismissed within 90 days after being commenced; or (f) the Borrower is
dissolved (other than pursuant to a consolidation, amalgamation or
merger).  Upon the occurrence and during the continuation of any Event of
Default, but subject to the terms and provisions of all Subordination Agreements
then in effect, all outstanding principal, accrued and unpaid interest and any
other amounts due from the Borrower to the Lender hereunder will, at the option
of the Lender, be immediately due and payable in cash on demand, provided,
however, that if any bankruptcy proceeding is instituted by the Borrower or is
instituted by any creditor of the Borrower (other than a Lender), this Note will
automatically become immediately due and payable in cash without demand.  The
Borrower will pay or reimburse the Lender for all out-of-pocket fees, costs and
expenses incurred by Lender (including court costs and reasonable attorneys’
fees) in connection with any Event of Default and any enforcement or collection
proceedings resulting therefrom, which shall be considered additional amounts
due under this Note.
 
7.           Savings Clause.  The Lender and the Borrower intend to comply at
all times with applicable usury and other laws limiting the amount of interest
that may be charged or collected upon borrowed money. If, at any time, any such
laws would be violated by any amounts called for under this Note, it is the
Borrower’s and the Lender’s express intention that the Borrower not be required
to pay any interest on this Note at a rate in excess of the maximum lawful rate
then allowed.  The provisions of this Section 7 shall supersede and control over
all other provisions of this Note which may be in apparent conflict
hereunder.  In calculating whether any interest exceeds the lawful maximum, all
such interest shall be amortized, prorated, allocated and spread over the full
amount and term of all principal indebtedness of the Borrower to the Lender and,
if through any contingency or event, the Lender receives or is deemed to receive
interest in excess of the lawful maximum, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of the Borrower to the Lender, or if there is no such
indebtedness, shall immediately be returned to the Borrower and the provisions
hereof shall be immediately reformed, and the amounts thereafter collectible
under this Note shall be reduced, without the necessity of the execution of any
further documents, so as to comply with the then applicable law, but so as to
permit the recovery of the fullest amount otherwise called for under this
Note.  Any such crediting or refund shall not cure or waive any default by the
Borrower under this Note.  The Borrower agrees that in determining whether or
not any interest payable under this Note exceeds the highest rate not prohibited
by law, any non-principal payment (except payments specifically stated in this
Note to be "interest") shall, to the maximum extent not prohibited by law, be an
expense, fee or indemnification amount rather than interest.  The term
"applicable law" and similar phrases used in this Section 7 shall mean the laws
of the state of New York, as such laws now exist or may be changed or amended or
come into effect in the future.

 
-6-

--------------------------------------------------------------------------------

 
 
8.           Conflict; Disputes.  In the event of any conflict between the terms
of this Note and the Stock Purchase Agreement, this Note shall control and
govern.  In the event the parties disagree upon any revision to Schedule A
provided for hereunder or any other matter with respect to the terms herein
(including, without limitation, the occurrence and/or continuation of any
default or Event of Default), such dispute shall be resolved in accordance with
the provisions of Section 9.3 of the Stock Purchase Agreement.
 
9.           Waiver of Formalities.  In connection with any demand for payment
hereunder, the Borrower expressly waives presentment, protest, demand for
payment, notice of dishonor or any other formalities of any kind.
 
10.         Notices.  All notices, consents, waivers, agreements and other
communications provided for in this Note shall be provided or made in writing
and shall be transmitted by personal delivery, by nationally recognized
overnight courier service, by registered or certified mail, return receipt
requested, postage prepaid, or by telecopy or other similar electronic mail
transmission (with such telecopy or other electronic mail transmission promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 10, and shall be addressed as follows:


 
(a)       If to Borrower:
Ambrent Investments S.à r.l.

c/o Sucampo Pharmaceuticals, Inc.
4520 East West Highway, Third Floor
Bethesda, MD 20814
Attention: Thomas J. Knapp, General Counsel
Tel: (240) 223-3627
Fax: (240) 209-0727
 
 
with a copy to:
Manatt, Phelps & Phillips, LLP

11355 W. Olympic Boulevard
Los Angeles, CA  90064
Attention: Gordon M. Bava, Esq.
David M. Grinberg, Esq.
Tel: (310) 312-4000
Fax: (310) 312-4224
 
 
-7-

--------------------------------------------------------------------------------

 

 
(b)        If to the Lender:
Sachiko Kuno Revocable Trust Under Trust


Agreement dated December 20, 2002
24687 Yacht Club Road
St. Michaels, MD 20854


 
with a copy to:
Dorsey & Whiteny LLP

Suite 1500, 50 South Sixth Street
Minneapolis, MN 55402-1498
Attention: William Berens, Esq.
Tel: (612) 340-2621
Fax: (612) 340-8827


A party may designate a new address to which communications shall thereafter be
transmitted by providing written notice to that effect to the other party.  Each
communication transmitted in the manner described in this Section 10 shall be
deemed to have been provided, received and become effective for all purposes at
the time it shall have been: (a) delivered to the addressee as indicated by the
return receipt (if transmitted by mail) or the affidavit or receipt of the
messenger (if transmitted by personal delivery or courier service); (b)
presented for delivery to the addressee as so addressed during normal business
hours, if such delivery shall have been rejected, denied or refused for any
reason; or (c) sent, with respect to notices sent by telecopy or other
electronic mail transmission (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).
 
11.         Counterparts.  This Note may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument, respectively.  This Note shall become effective and be deemed to
have been executed and delivered by both parties at such time as counterparts
hereto shall have been executed and delivered by both parties, regardless of
whether both parties have executed the same counterpart.  Counterparts may be
delivered via facsimile or other electronic transmission and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.
 
12.         Waivers.  No purported waiver of any provision of this Note shall be
binding upon any of the parties to this Note unless upon the party providing
such waiver has duly executed and delivered to the other party a written
instrument which states that it constitutes a waiver of one or more provisions
of this Note and specifies the provision(s) that are being waived. Any such
waiver shall be effective only to the extent specifically set forth in such
written instrument.  Neither the exercise (from time to time and at any time) by
a party of, nor the delay or failure (at any time or for any period of time) to
exercise, any right, power or remedy shall constitute a waiver of the right to
exercise, or impair, limit or restrict the exercise of, such right, power or
remedy or any other right, power or remedy at any time and from time to time
thereafter.  No waiver of any right, power or remedy of a party shall be deemed
to be a waiver of any other right, power or remedy of such party or shall,
except to the extent so waived, impair, limit or restrict the exercise of such
right, power or remedy.
 
13.          Amendments.  No purported amendment to any provision of this Note
shall be binding upon the parties to this Note unless the Borrower and the
Lender have each duly executed and delivered to the other party a written
instrument which states that it constitutes an amendment to this Note and
specifies the provision(s) that are being amended.
 
 
-8-

--------------------------------------------------------------------------------

 

14.         Entire Agreement.  This Note, together with the Stock Purchase
Agreement, and any other documents expressly referred to herein, constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all of the previous or contemporaneous contracts, representations,
warranties and understandings (whether oral or written) by or between the
parties with respect to the subject matter hereof, including any letter of
intent or memorandum of terms entered into by the parties.
 
15.         Severability.  If any provision of this Note shall hereafter be held
to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason: (a) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the parties as expressed
in, and the benefits to such parties provided by, such provision; or (b) if such
provision cannot be so reformed, such provision shall be severed from this Note
and an equitable adjustment shall be made to this Note (including addition of
necessary further provisions to this Note) so as to give effect to the intent as
so expressed and the benefits so provided.  Such holding shall not affect or
impair the validity, enforceability or legality of such provision in any other
jurisdiction or under any other circumstances.  Neither such holding nor such
reformation or severance shall affect or impair the legality, validity or
enforceability of any other provision of this Note.
 
16.         Governing Law.  The interpretation and construction of this Note,
and all matters relating hereto, will be governed by the laws of the State of
New York applicable to contracts made and to be performed entirely within the
State of New York without giving effect to any conflict of law provisions
thereof. 
 
17.         Assignment.  This Agreement and all of the provisions hereof shall
be binding upon, be enforceable by and inure to the benefit of the parties and
their respective successors and permitted assigns.  The Borrower may not assign
any of its rights or obligations under this Note without the prior written
consent of the Lender.  The Lender may assign its rights and obligations to any
Affiliate of the Lender, without the consent of Borrower, upon prior written
notice to the Borrower.  The Lender may not, without the consent of Borrower
(other than following the occurrence and during the continuation of an Event of
Default), assign all or any portion of its rights under this Note to any other
Person, and this Note and the Lender’s rights hereunder shall only be assignable
in whole (and not in part). Upon the Lender giving notice to the Borrower of
such assignment specifying the Person to which such interest is being assigned
and, if  required above, Borrower granting its written consent to such
assignment, each reference herein to the Lender will constitute a reference to
such assignee (as if such assignee were named herein) rather than the Lender.
 
18.         Remedies.  Each of the parties shall have and retain all rights and
remedies, at law or in equity, including rights to obtain a money judgment,
arising out of or relating to a breach or threatened breach of this Note.  The
prevailing party in any proceeding to enforce any provision of this Note shall
be entitled to recover from the losing party all reasonable attorneys’ fees and
expenses.
 
 
-9-

--------------------------------------------------------------------------------

 

19.         Third Party Beneficiaries.  No Person other than the Lender and the
Borrower is or is intended to be a beneficiary of this Note, except successors
and assigns of the parties, as permitted as provided in Section 19.
 
20.         Further Assurances.  At any time and from time to time after the
date hereof, each of the parties, at its own cost and expense, in good faith and
in a timely manner, shall use its respective commercially reasonable efforts to
take or cause to be taken all appropriate actions, do or cause to be done all
things necessary, proper or advisable, and execute, deliver and acknowledge such
documents and other papers as may be required to carry out the provisions of
this Note and to give effect to the consummation of the transactions
contemplated by this Note.
 
21.         Interpretation.  The language used in this Note shall be deemed to
be the language chosen by the parties to express their mutual intent and no rule
of strict construction shall be applied against either party.  Unless otherwise
expressly specified in this Note:
 
(a)           the words “hereof”, “hereby” and “hereunder,” and correlative
words, refer to this Note as a whole and not any particular provision;
 
(b)           the words “includes” and “including”, and correlative words, are
deemed to be followed by the phrase “without limitation”;
 
(c)           the word “or” is not exclusive and is deemed to have the meaning
“and/or”;
 
(d)           references in this Note to a “party” means the Borrower or the
Lender to the "parties" means the Borrower and the Lender;
 
(e)           words using the singular or plural number shall also include the
plural or singular number, respectively;
 
(f)            the section headings contained in this Note are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Note;
 
(g)           the masculine, feminine or neuter form of a word includes the
other forms of such word and the singular form of a word includes the plural
form of such word;
 
(h)           references to a Person shall include the successors and assigns
thereof; and
 
(i)            references made in this Note to Section or Schedule mean a
Section of, or a Schedule to, this Note.
 
[remainder of page intentionally left blank; signature page(s) follow]
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have caused this Note to be duly
executed as of the date written above.
 

 
THE BORROWER:
     
AMBRENT INVESTMENTS S.À R.L.
       
By: 
/s/ James J. Egan  
Name: James J. Egan
 
Title: Authorized Person



AGREED AND ACCEPTED:


THE LENDER:


SACHIKO KUNO REVOCABLE TRUST
UNDER TRUST AGREEMENT DATED
DECEMBER 20, 2002
       
By: 
/s/ Sachiko Kuno
   
Name: Sachiko Kuno
   
Title: Trustee
 




 

--------------------------------------------------------------------------------

 

Schedule A


Amortization Schedule


·      For the first two years, principal only payments of $3,750,000 with
interest to be “paid-in-kind” (i.e. added to outstanding principal amount (the
“Additional Principal”))
·      Remaining principal (plus Additional Principal) amortized over remaining
five years with interest on unpaid amount payable currently


Payment
Number
 
Balance
 
Date
Due
 
Payment
   
Principal
Due
   
Interest Due1
   
New Balance
 
1
  $ 25,941,051  
12/01/11
  $ 3,750,000     $ 3,750,000     $ 1,085,2092     $ 23,276,260  
2
  $ 23,276,260  
12/01/12
  $ 3,750,000     $ 3,750,000     $ 1,037,4463     $ 20,563,706  
2
  $ 20,563,706  
6/01/13
  $ 2,316,747     $ 1,858,474     $ 458,272     $ 18,705,232  
4
  $ 18,705,232  
12/01/13
  $ 2,316,747     $ 1,899,891     $ 416,855     $ 16,805,340  
5
  $ 16,805,340  
6/01/14
  $ 2,316,747     $ 1,942,231     $ 374,515     $ 14,863,109  
6
  $ 14,863,109  
12/01/14
  $ 2,316,747     $ 1,985,515     $ 331,232     $ 12,877,594  
7
  $ 12,877,594  
6/01/15
  $ 2,316,747     $ 2,029,763     $ 286,984     $ 10,847,831  
8
  $ 10,847,831  
12/01/15
  $ 2,316,747     $ 2,074,997     $ 241,749     $ 8,772,834  
9
  $ 8,772,834  
6/01/16
  $ 2,316,747     $ 2,121,240     $ 195,507     $ 6,651,594  
10
  $ 6,651,594  
12/01/16
  $ 2,316,747     $ 2,168,513     $ 148,234     $ 4,483,081  
11
  $ 4,483,081  
6/01/17
  $ 2,316,747     $ 2,216,839     $ 99,908     $ 2,266,242  
12
  $ 2,266,242  
12/01/17
  $ 2,316,747     $ 2,266,242     $ 50,504     $ 0  

 

--------------------------------------------------------------------------------

1 Libor rate equal to 0.4571%.
2 Interest payable of $1,085,209 will be added to principal amount 
3 Interest payable of $1,037,446 will be added to principal amount
 
 
-12-

--------------------------------------------------------------------------------

 
 